Citation Nr: 1613872	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-21 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder, not otherwise specified (NOS), and depressive disorder, NOS.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1988 to November 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran initially filed a claim to establish service connection for anxiety and depression. However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness). Accordingly, this appeal has been expanded from the Veteran's original claim to include all acquired psychiatric disabilities. However, that the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) is not before the Board at this time, having been finally adjudicated in a July 2012 rating decision. 

Further, the Board acknowledges that a claim for entitlement to a total disability rating based upon individual unemployability (TDIU) has been reasonably raised by the record. However, in December 2009, the Veteran indicated that he did not wish to pursue a TDIU claim until the matter of entitlement to service connection for an acquired psychiatric disability had been fully adjudicated. As the Veteran was clear in his intent not to pursue a TDIU claim, and has not been misled into thinking that the matter is on appeal, the Board will not address the issue of TDIU at this time. See Percy v. Shinseki, 23 Vet. App. 37 (2009). 





FINDINGS OF FACT

1. The competent medical evidence of record establishes that the Veteran has been diagnosed with anxiety disorder, NOS, with panic attacks, and with depressive disorder, NOS.

2. The evidence is at least in relative equipoise as to whether the Veteran's psychiatric disability is related to service. 


CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability, to include anxiety disorder, NOS, and depressive disorder, NOS, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Given the favorable disposition herein, which is not prejudicial to the Veteran, no discussion of VA's duty to notify or assist is necessary. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish service connection, there must be competent evidence of: (1) the current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).

Analysis

The Veteran contends that he is entitled to service connection for an acquired psychiatric disability, to include anxiety and depressive disorders. 

First, the Board finds competent evidence that the Veteran has a current psychiatric disability. The Veteran underwent VA psychiatric examination in February 2012. At that time, the Veteran was diagnosed with anxiety disorder, NOS, with panic attacks, and with depressive disorder, NOS. These diagnoses are consistent throughout the record, which includes VA treatment records dated September 2008 to February 2009, and private treatment records dated August 2008 to January 2009, and August 2010 to January 2015. The record further reflects that the Veteran manages his symptoms, including panic attacks, problems with anger management, and feelings of depression, through counseling services and medication. Accordingly, the Board finds that the first Shedden element has been met.

Further, the Board finds competent evidence of multiple events experienced during active service. In lay statements dated December 2011 and August 2014, the Veteran reported that his anxiety and depression began while he was stationed in Saudi Arabia during Operation Desert Storm. During this time, the Veteran suffered a panic attack while hiding in a makeshift bomb shelter during a scud missile attack. The Veteran was in constant fear for his life following the attack. Although the Veteran reported his symptoms to his company chief, he was informed that his depression and anxiety were normal and to be expected. As a result, the Veteran did not seek medical treatment for his symptoms at that time.

The December 2011 and August 2014 lay statements further indicate that the Veteran's symptoms continued while he was stationed in Somalia during Operation Restore. During this time, the Veteran was assigned to a security team that provided armed escort to troops and supply vehicles. The Veteran reported taking gunfire several times during his escort duties. The Veteran also witnessed several deaths during this time, including one incident when he witnessed an elderly African man being stoned to death and was instructed not to intervene. 

The Board finds the Veteran's testimony to be competent and credible evidence of the reported in-service events. A veteran is competent to provide evidence about the symptoms he experiences. See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). Further, the Veteran's service personnel records indicate that he was awarded the Kuwait Liberation Medal and the Southwest Asia Service Medal for his participation in Operation Desert Storm. The Veteran's description of the in-service events is consistent with the nature of his service, and his reports are well-documented and unvarying throughout the record. Accordingly, the Board finds that the second Shedden element has been met.

Finally, the Board notes that there are conflicting nexus opinions of record. The February 2012 VA examiner opined that the Veteran's current psychiatric disability was less likely than not related to service. The examiner provided the following rationales: that the Veteran did not solicit treatment for his symptoms until 2008; that the Veteran was also experiencing significant work problems in 2008; and that the Veteran had occasionally reported no perceived nexus between his current symptoms and his military service. As such, the examiner asserted that the Veteran's anxiety more likely developed as a result of several life stressors, including a stressful work environment, marital problems, child custody issues, and financial problems. 

However, the Board finds that the VA examiner's opinion is based upon an inaccurate understanding of the Veteran's history, and is therefore of limited probative value. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an inaccurate factual premise is not probative). Specifically, the examiner asserted that the Veteran's anxiety onset in 2008, when he began having problems at his job as a correctional officer. However, the Veteran has established through his competent and credible testimony that his anxiety onset during service. Further, it is not that the Veteran began having problems at work, and then experienced anxiety and panic results as a result thereof. Instead, lay statements from the Veteran and his former coworkers clearly indicate that the Veteran's anxiety became so unmanageable that he was unable to capably perform his professional duties as required. A July 2009 letter from the Office of Personnel Management further dictates that the Veteran was approved for disability retirement due to PTSD, depression, and panic attacks, and was subsequently relieved from his position as a correctional officer.

Further, the VA examiner relies too heavily upon the Veteran's inability to perceive a nexus between his psychiatric disability and his military service. The examiner cites to treatment records where the Veteran reported that he was unable to identify his stressors or that he does not feel bothered by his military history. However, where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. Jones v. West, 12 Vet. App. 383, 385 (1999). Thus although the Veteran is competent to report on his symptoms, he lacks the medical training to provide a credible opinion regarding the causation of his psychiatric disability. Accordingly, any nexus opinion derived from the Veteran's statements holds limited probative value. 

Additionally, the record also contains a positive nexus opinion from a licensed practical clinician. In February 2009, Dr. Joyce Aron evaluated the Veteran as part of his claim for Social Security benefits. In her evaluation, Dr. Aron reported that the Veteran's military and combat history appeared to be a significant factor to his feelings of panic. Dr. Aron's treatment notes, dated October 2008 to January 2009, reflect that the Veteran frequently discussed his military history in the context of his anxiety, depression, fear of crowded places, and sleep disturbance. During the Veteran's August 2014 Travel Board hearing, the Veteran also testified that during his sessions with Dr. Aron, she would present such scenarios as Black Hawk Down, which induced further panic and depression in the Veteran. Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether a nexus exists between the Veteran's psychiatric disability and service. Accordingly, the Board finds that the third and final Shedden element has been met.

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his psychiatric disability is causally related to service. As such, service connection for a psychiatric disability is warranted. 38 C.F.R. § 3.102 (2015). See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, diagnosed as anxiety disorder, NOS, with panic attacks, and depressive disorder, NOS, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


